Citation Nr: 9902258	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left hip disorder 
resulting in a total left hip replacement, claimed as the 
residuals of a left knee laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

Documents of record show that the claimant was a student at 
the Citadel and a member of the Reserve Officers Training 
Corps (ROTC) from the Fall semester of 1987 until May 16, 
1991, when he was medically disqualified.  These records show 
that he attended ROTC advanced camp training from June 11-
July 22, 1990 and Cadet Troop Leadership Training (CTLT) from 
July 24-August 14, 1990.  This appeal arises before the Board 
of Veterans Appeals (Board) from an April 1997 rating 
decision in which service connection for a left hip disorder 
resulting in a total hip replacement was denied.

The Board notes that the claimant, in the alternative, has 
claimed service connection for a left hip disorder resulting 
in a total left hip replacement, as secondary to Lyme 
disease.  This claim is currently under development by the 
RO.  The RO transferred the claims folder to the Board in 
April 1998.  It does not contain a decision by the RO 
concerning the claim for service connection for a left hip 
disability as due to Lyme disease.  Accordingly, the Board 
will not include a discussion of the claim for service 
connection for a left hip disorder resulting in a total left 
hip replacement, as secondary to Lyme disease, in this 
decision.


FINDING OF FACT

The record does not contain evidence that the claimant 
sustained any left knee injury during his period of ROTC 
inactive duty for training.


CONCLUSION OF LAW

The claimant has not presented a well-grounded claim for a 
left hip disorder resulting in a total left hip replacement, 
claimed as the residuals of a left knee laceration.  
38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1995, the claimant filed an application for VA 
compensation benefits.  The claim was made for destruction 
of left hip socket resulting in left total hip replacement, 
based on disability incurred in August 1990 while he was an 
Army ROTC cadet.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Compensation is paid 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131.  Active 
military, naval, and air service includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) 
(1998).  Active duty for training includes duty performed by 
a member of a Senior Reserve Officers Training Corps program 
when ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C.  
38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4) (1998).  On 
or after October 1, 1988, to qualify as active duty for 
training, such duty must be prerequisite to the member being 
commissioned and must be for a period of at least four 
continuous weeks.  38 C.F.R. § 3.6(c)(4)(ii).  Inactive duty 
for training is training (other than active duty for 
training) by a member of, or applicant for membership (as 
defined in 5 U.S.C. § 8140(g)) in, the Senior Reserve 
Officers Training Corps prescribed under chapter 103 of 
title 10 U.S.C.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. 
§ 3.6(d)(3) (1998).

A threshold issue in this case is whether the appellant has 
military service that falls within the definition of the 
active military, naval, or service in 38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The Board notes that the evidence 
regarding the claimants military service was apparently 
provided by the claimant.  As the claim is not well-grounded, 
for the reason discussed below, the Board does not decide 
whether the appellants claimed military service is verified.

The evidentiary record shows that the appellant, a 
participant in ROTC, had orders for two periods of training 
the summer of 1990.  The first was an advanced camp, from 
June 11-July 22, 1990.  Spanning more than four weeks, this 
period of training would be considered active duty for 
training under the regulations.  The second was CTLT, from 
July 24-August 14, 1990.  As the CTLT training was less than 
four weeks, it is considered inactive duty for training under 
the statutory and regulatory definitions.  The advanced camp 
was for more than 4 weeks and was considered field training 
under 10 U.S.C. § 2109A, which is part of chapter 103.  
Accordingly, the appellant must show either that he sustained 
an injury or disease that resulted in his left hip disorder 
in his the first period of training, or that he sustained an 
injury that resulted in his left hip disorder in his second 
period of training.

For the Board to consider the claim, the claimant must submit 
evidence that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim also requires more than just 
mere allegations that the individuals service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The claimant must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a well grounded claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).  With regard to evidence of incurrence or aggravation 
of a disease or injury inservice, lay testimonyeither oral 
or written testimony presented by the claimant or his 
witnessesgiven for the purpose of establishing a claim for 
service connection must be given under oath or affirmation, 
and/or must be certified or under oath or affirmation.  
38 C.F.R. § 3.200 (1998).

As noted above, the appellant asserts that his current left 
hip disability is the result of his service in August 1990, 
that is, the inactive duty training period for CTLT.  To this 
end, he has provided competent medical evidence demonstrating 
that he currently suffers from a left hip disorder which, in 
September 1990, required irrigation and debridement and, in 
August 1992, a non-cemented total left hip arthroplasty.  He 
has also presented medical evidence of a relationship between 
the left hip chondrolysis, diagnosed in March 1992, and an 
infection, and a possible relationship between a left psoas 
muscle infection, diagnosed in August 1990, and a left knee 
laceration that preceded it.  However, he has not provided 
any evidence that he sustained any left knee injury  
including the left knee laceration --during any period of 
active duty for training or inactive duty training.

The Board turns first to the contemporaneous medical evidence 
of record.  Medical records, apparently from the sickbay at 
the Citadel, reveal that the appellant first reported with 
complaints of pain and stiffness in his left thigh radiating 
into his left knee on August 21, 1990, which is after the end 
of his CTLT.  At that time, he reported that he had noticed a 
pain and stiffness in the left groin and thigh, radiating to 
the knee, on the morning of August 19.  He recalled no 
injury.  The examiner noted slight edema above the left 
patella.  The appellant gave a history of striking his left 
knee on a car door at home a week ago, and the examiner 
indicated that he found a healing superficial laceration.  A 
notation dated August 28, 1990, indicates that the 
appellants temperature spiked to 103 on August 23 and that, 
the following morning, his parents wanted him admitted to 
Roper Hospital.

Records from Roper Hospital, dated August 24, 1990, recite 
the following history: the appellant had no history of injury 
and an onset of left anterior hip pain on Sunday, August 19, 
1990.  He was evaluated on Monday at the Citadel infirmary.  
He was a senior at the Citadel and had had Army ROTC camp 
that summer without any problems.  A consultation report 
dated August 24, 1990 by Dr. West again notes that pain had 
begun 5 days ago on August 19, but states that the appellant 
went to the Infirmary on Tuesday.  It reports the following 
history:  the claimant had been in ROTC all summer at 
Fort Bragg, left Fort Bragg on July 22 to go to Fort Stewart, 
and left Fort Stewart 2 ½ weeks ago.  He did scrape his 
left knee on a car door 2 weeks ago.  Dr. Wests assessment 
was that the most like diagnosis was left psoas muscle 
abscess, perhaps related to left knee laceration about 2 
weeks ago.  The appellant underwent irrigation and 
debridement of left hip pyarthrosis September 7, 1990.  
Contemporaneous records further show that the claimant was 
transferred back to the Citadel infirmary on September 18, 
1990.

A report of January 9, 1991, by William R. Murray, M.D., of 
San Francisco, California, also dates the onset of the left 
hip and groin pain from August 18, 1990, and reports that the 
appellant had cut his left knee on a car door one week 
before.  Following recovery from surgery, the appellant was 
on crutches from September to November 1990.  He was able to 
ambulate without crutches, albeit with a limp and continued 
pain on prolonged walking and standing.  By December 1990, he 
was again using a crutch.  Results of X-rays taken in 
September and December 1990 were reported to show 
chondrolysis in the left hip and complete loss of articular 
space in the left hip joint with some densification of the 
left femoral head, respectively.  The examiner recorded an 
impression of post septic arthritis, left hip, with early 
osteonecrosis.  The examiner recommended total hip 
replacement, which private medical records show the claimant 
underwent in August 1992.

None of the contemporaneous records specifically indicate 
that the laceration near the left knee was incurred during 
either period of ROTC training in the summer of 1990.  
Rather, the record from the Citadel indicates that the 
laceration had occurred at home, albeit one week before 
August 21, which could have been circa the last day of the 
CTLT, according to the other documents of record.  Similarly, 
the records from Roper Hospital do not specify that the 
laceration occurred during ROTC training.  The time frames 
given in Dr. Wests report are not entirely clear.  More 
importantly, they do not match the dates of ROTC training in 
the other documents.  For example, Dr. West reports that the 
claimant left Fort Stewart 2 ½ weeks earlier, which would 
have been circa August 6 or 7, rather than August 14.  The 
Board acknowledges that Dr. West recites that the appellant 
left Fort Stewart 2 ½ weeks earlier and sustained the 
laceration 2 weeks earlier, which would have been before the 
claimant left Fort Stewart.  Due to the inconsistencies 
between the time line in this record, however, and the 
recorded dates of ROTC training in other documents, coupled 
with the failure of this record to specify that the 
laceration occurred during ROTC training, the Board does not 
find that it shows that the laceration was sustained during 
ROTC training.  

As for the claimant's statements in support of his claim, the 
Board first notes that 38 C.F.R. § 3.200(b) provides that 
written testimony will be certified or under oath or 
affirmation.  The claimants written statements, with the 
exception of those in his claim form, are not certified.  
Moreover, the Board notes that the claimants uncertified, 
unsworn statements are remarkable for the absence of a 
simple, declarative statement to the effect that he sustained 
the laceration in question during ROTC training.  For 
example, in a statement dated September 5, 1995, concerning 
primarily the nature of his military service, he states:  I 
assert that my injury was incurred while on active duty for 
training.  In his March 1998 notice of disagreement, he 
states:  if I was on active duty for training when I cut my 
knee, or on military travel orders, I suggest that the rule 
regarding benefit of reasonable doubt resolves the question 
in my favor.  In his substantive appeal, filed in March 
1998, he states:  the Secretary concedes that a cut on my 
left knee occurred during the 07-25-90 to 08-14-90 period 
(C.T.L.T.) and The evidence establishes, and the 
Secretary admits, that during the 07-25-90 to 08-14-90 
period, I received a cut on my left knee.  

The claim is not well grounded because the record contains no 
competent evidenceeither proffered by the claimant or any 
other witness, or contained in the medical evidence of 
recordof the incurrence of the left knee laceration, which 
is the claimed beginning of the chain of events leading to 
the hip replacement, either while on active duty for training 
or inactive duty training.  

In the present case, the Board finds no place in the claims 
file where the claimant has provided an affirmative, 
declarative statement that he incurred a left knee injury 
while on either period of ROTC duty for training, let alone 
written testimony that is certified or under oath or 
affirmation as required to establish a claim for service 
connection by 38 C.F.R. § 3.200(b) (1998).  The claims file 
is similarly devoid of any sworn testimony of any witness, 
and bereft of any other evidence of an inservice injury to 
the appellants left knee during either period of ROTC duty 
for training.  Without such evidence of an inservice left 
knee injury, the claim cannot be well grounded.  See Caluza, 
at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and subsequent 
statements of the case, which informed the claimant of the 
reasons his claim had been denied.  Also, by this decision, 
the Board informs the claimant of the type of evidence needed 
to make his claim well grounded.

The Board notes that medical records for the appellants 
periods of training while in ROTC are not of record.  
However, the record does demonstrate that the RO made 
numerous attempts to obtain these records from the National 
Personnel Records Center (NPRC), the Citadel, and the Army 
ROTC, to no avail.  A Report of Contact, dated in May 1996, 
reveals that a representative of the Army ROTC at the Citadel 
stated that ROTC records go with the member when he or she 
becomes an officer.  If the individual does not become an 
officer, the records are retained for two years, then 
destroyed.  A memorandum from a military records specialist, 
dated in May 1996, indicates that the appellants military 
records are unavailable.

In May 1996, a letter was sent to the appellant notifying him 
that his service medical and personnel records of ROTC 
training are unavailable, that they are needed to verify any 
ROTC training, and that medical evidence of his injury was 
also required.  The appellant was requested to submit any 
copies he may have of his service medical and personnel 
records.  The record does show that the appellant did submit 
numerous documents, including records of medical treatment 
discussed above, and records regarding his participation in 
an ROTC program.  However, medical records for his periods of 
ROTC active duty for training and inactive duty for training 
are not among them.

Although the RO did not specifically state that it denied the 
claimants claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the appellant.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the Court finds the claim to be not well-
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error).


ORDER

The claim for service connection for a left hip disorder, 
resulting in a total left hip replacement, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
